FILED
                           NOT FOR PUBLICATION
                                                                           MAY 19 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RONALD SARUKHANOV, an                            No.   14-56961
individual,
                                                 D.C. No.
              Plaintiff-Appellant,               2:13-cv-02223-DSF-FFM

 v.
                                                 MEMORANDUM*
J.P. MORGAN CHASE BANK, N.A.,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                          Submitted November 8, 2016**
                              Pasadena, California

Before: O’SCANNLAIN, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Appellant Ronald Sarukhanov (Sarukhanov) challenges the district court’s

grant of partial summary judgment in favor of Appellee JPMorgan Chase Bank,

NA (Chase). Sarukhanov alleged that he was a victim of identity theft and sought

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
compensation from Chase pursuant to California’s Identity Theft Act. Sarukhanov

contends that the district court erroneously concluded that he could not pursue his

identity theft claim because Chase was not a claimant as required under the

Identity Theft Act.

      When interpreting statutory text, “[t]he California Supreme Court first looks

to the language of the statute, giving effect to the words’ plain meaning; if the

language is unambiguous, the plain meaning controls.” Gonzales v. CarMax Auto

Superstores, LLC, 840 F.3d 644, 650 (9th Cir. 2016) (citation, alteration, and

internal quotation marks omitted). Pursuant to Cal. Civ. Code § 1798.93(a):

      (a) A person may bring an action against a claimant to establish that
      the person is a victim of identity theft in connection with the
      claimant’s claim against that person. If the claimant has brought an
      action to recover on its claim against the person, the person may file a
      cross-complaint to establish that the person is a victim of identity theft
      in connection with the claimant’s claim.

(emphases added).

      Cal. Civ. Code § 1798.92(a) defines a “claimant” as “a person who has or

purports to have a claim for money or an interest in property in connection with a

transaction procured through identity theft.” The plain statutory terms of Cal. Civ.

Code § 1798.93(a) provide that an identity theft victim may pursue an action only

against a party that has made a “claim against that person.” It is undisputed that



                                           2
Chase has never asserted a claim against Sarukhanov related to the missing funds.

See Satey v. JPMorgan Chase & Co., 521 F.3d 1087, 1092 (9th Cir. 2008)

(observing that “[t]he term ‘claimant,’ as defined in California Civil Code section

1798.92(a), reflects a present tense interest in a debt or attempt to collect”).

Summary judgment in favor of Chase was warranted because Chase is not a

claimant under the plain and unambiguous terms of the Identity Theft Act.1

      AFFIRMED.




      1
        Because we resolve this appeal based on the plain meaning of the statute,
we need not consider Chase’s alternative arguments premised on legislative history
and the California Commercial Code. We also deny Chase’s Request For Judicial
Notice In Support Of Defendant-Appellee’s Answering Brief.
                                            3